Citation Nr: 0307332	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  00-16 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
osteoarthritis of the right hip, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased initial evaluation for 
lumbosacral strain, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased initial evaluation for 
patellofemoral syndrome of the right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1990 to November 
1999, and was discharged from the military due to his right 
hip disability.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, that granted the veteran's claims of entitlement 
to service connection for a right hip, low back, and right 
knee disorders.  Evaluations for the veteran's right knee and 
low back, originally rated as noncompensable, were 
reevaluated by a November 2000 Decision Review Officer's 
decision as 10 percent disabling each.  The veteran continues 
to disagree with the levels of evaluation assigned.


FINDINGS OF FACT

1.	The veteran's osteoarthritis of the right hip is 
currently manifested by pain and moderate limitation of 
motion, as well as degenerative changes.

2.	The veteran's lumbosacral strain is currently manifested 
by pain, slight paraspinal tenderness, and slight limitation 
of motion.

3.	The veteran's patellofemoral syndrome of the right knee 
is currently manifested by pain and very slight limitation 
of motion.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 20 percent, 
for the veteran's osteoarthritis of the right hip, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5250, 5251, 5252, 5253 
(2002).

2.	The criteria for an evaluation in excess of 10 percent, 
for the veteran's lumbosacral strain, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5292, 5295 (2002).

3.	The criteria for an evaluation in excess of 10 percent, 
for the veteran's patellofemoral syndrome of the right knee, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed June 2000 rating 
action, and were provided a Statement of the Case dated July 
2000, and two Supplemental Statements of the Case dated 
November 2000 and November 2002, as well as a Board remand 
dated August 2001.  These documents provided notification of 
the information and medical evidence necessary to 
substantiate this claim.  The RO sent the veteran a letter in 
May 2002, explaining the veteran's rights under the VCAA.  
The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded two examinations during the course of this 
claim, dated January 2000 and June 2002.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There is no 
indication that there is additional evidence that should or 
could be obtained prior to adjudicating this claim.  Thus, as 
the veteran has been given specific notice as to which party 
will get which evidence, and as all the evidence has been 
obtained, the Board can proceed.  See Quartucccio v. 
Principi, 16 Vet.App. 183 (2002).


Facts

Service medical records indicate that the veteran was seen 
many times in service for, and was eventually separated due 
to, his right hip degenerative joint disease/arthritis.  The 
veteran was also seen in service for mechanical low back pain 
that was found to be related to his right hip degenerative 
joint disease, and right knee pain.  Of particular note in 
the report of the medical board, which noted that physical 
examination of the veteran in November 1998 showed right hip 
active range of motion and passive range of motion of 
internal rotation of 20 degrees compared to 40 degrees on the 
left side.  External rotation was 30 degrees, compared to 50 
degrees on the left side.  Forward flexion was 70 degrees on 
the right compared to 110 degrees on the left side.  All the 
extremities of motion created pain.  X-rays of the right hip 
showed severe degenerative joint disease with bone-on-bone of 
the femoral head and acetabulum.  He also had large 
osteophytes on the superior lateral aspect of the acetabulum 
and inferior medial aspect of the acetabulum on the right 
side.

A statement from a Navy Reserve physician dated January 2000 
indicates that he treated the veteran while in service for 
severe right hip degenerative arthritis, and that the 
veteran's right hip was becoming significantly 
stiff/anklyosed such that it mimicked a hip fusion.  The 
physician noted that the veteran's back and knee pain were 
both related to his hip disorder.

The veteran received a VA examination in January 2000.  The 
report of that examination indicates, in relevant part, that 
the veteran walked with a very mild gait antalgia secondary 
to the right hip discomfort.  The right hip demonstrated 
marked limitation of range of motion with flexion of 80 
degrees, external rotation of 30 degrees, internal rotation 
of 5 degrees, and abduction of 30 degrees.  The examiner 
indicated that this compared to the normal range of motion as 
seen in his left hip, with flexion of 120 degrees, external 
rotation of 45 degrees, internal rotation of 30 degrees, and 
abduction of 45 degrees.  His knee had a normal range of 
motion without focal discomfort.  His back had some very mild 
subjective aching but had otherwise normal range of motion.  
The examiner's impression was that the veteran had very 
severe and premature osteoarthritis involving the right hip 
which had its onset during military service.  It remained of 
unclear etiology, but caused significant limitation of his 
function.  As well, secondary to his hip, he had intermittent 
symptoms involving the right knee patellofemoral syndrome, as 
well as muscular low back aching, secondary to his right hip 
condition.

An orthopedic note dated June 2000 indicates that the veteran 
had full range of motion without pain in the knee, with no 
joint line tenderness and no locking or catching.  The 
veteran had a right hip movement of 80 degrees, limited 
secondary to discomfort.  The veteran was noted to have mild 
paraspinal tenderness, with negative straight leg raising 
bilaterally.

An orthopedic outpatient note dated July 2000 is of record.  
It indicates that X-rays of the veteran's lumbar spine and 
right knee were normal, and X-rays of the veteran's right hip 
showed severe degenerative disease with decrease in joint 
space, and large osteophytes of anterior and posterior wall 
of the acetabulum.  The veteran was found to have a flexion 
of 0-100 degrees.  The examiner's impression was of advanced 
degenerative changes of the right hip, most likely due to an 
undiagnosed childhood problem, and lower back pain and knee 
pain mostly likely a result of the degenerative joint disease 
of the hip.

An X-ray of the lumbar spine in July 2000 noted that there 
was no evidence of fracture.  The vertebral bodies were in 
normal alignment.  No significant degenerative changes were 
identified.  There was a spina bifida occulta of L5 and S1.

X-rays of the right hip dated July 2000 noted a lucency 
throughout the superior lateral portion of the acetabulum 
indicative of an old fracture.  Post traumatic arthritis was 
seen within the right hip joint, with joint space loss 
primarily in the superior lateral portion as well as 
deformity of the femoral head.

X-rays of the knees and hip taken in July 2000 noted normal 
knees, and a normal left hip, with severe degenerative 
disease of the right hip, likely post traumatic in nature.  
Sclerosis, osteophytosis, and joint space narrowing of the 
right hip were noted.  There was also evidence of what was 
likely an old healed fracture.

The veteran received a VA examination in June 2002.  The 
report of that examination indicates, in relevant part, that 
the examiner noted that X-rays of the lumbar spine showed 
spina bifida occulta at the L5-S1, and the right hip had an 
abnormal finding of post traumatic arthritis with lucency 
throughout the superlateral portion of the acetabulum, 
indicative of an old fracture, and joint space narrowing 
primarily superolateral portion, as well as deformity of the 
femoral head.  X-rays of the knees were normal.

The veteran's current complaints included pain and stiffness 
in the knee, right hip, and lower back, and weakness and lack 
of endurance in the right hip joint.  Activity caused flare-
ups with increasing pain mainly in the right hip.  Also, with 
leg raising to a certain point, flare-up occurred with right 
hip pain.  During the flare-ups, he had loss of range of 
motion because of the pain in the right hip mainly.  The 
veteran denied any use of braces, crutches, or any assistive 
device.  The veteran said that long walking caused pain, as 
well as running, and lifting over 75 pounds.  He was working 
at the time as a movie theater projectionist and did not seem 
to have any difficulty performing his job.

Upon examination, the veteran had a slow gentle gait without 
abnormality, and no limping.  On standing, there was pes 
planus, more on the left than right, of a moderate degree.  
On standing there was no abnormal curvature of the back.  The 
veteran had good musculature.  There was tenderness in the 
right lumbosacral portion of the erector spinalis muscle.  
Trunk flexion started to be painful at 70 degrees but was 
possible to about 80 degrees with pain.  Hyperextension was 
limited to 26 degrees with pain at the end.  Side bending was 
limited to about 26 degrees with pain on the right side.  
Left side bending was also limited to about 26 degrees 
without pain.  Rotational movement was limited to 24 degrees 
to the left and 28 degrees to the right with minimal pain at 
the end.  Truncal movement showed some stiffness toward the 
end.  

On inspection of the legs, there was atrophy of the right 
thigh muscle with tape measurement showing about 3cm less on 
the right side compared to the left.  Right thigh 
circumference was 46cm in comparison to the left thigh 
circumference of 49 cm.  Left hip flexion in the supine 
position was limited to about 70 degrees with pain at the 
end.  Extension was limited to about 10 degrees without pain, 
in active and passive movement.  Active and passive right hip 
abduction was limited to 18 degrees with pain at the end, and 
active and passive hip adduction was limited to 20 degrees 
with pain at the end.  Active and passive external rotation 
was limited to 40 degrees with pain at the end, and active 
and passive internal rotation was limited to 10 degrees with 
pain at the end.  All these movements had some guarding 
toward the end.  Muscle strength in the right hip showed 4/5 
weakness in flexion, extension, and abduction, with pain on 
manual stress test.  With a 5 pound weight on the right 
ankle, he was able to raise the right leg only 40 degrees, 
and then could not sustain the lifting because of the pain.  
With a 5 pound weight on the left leg, he was able to lift 
without difficulty and without pain up to about 60 degrees, 
with some tightness in the hamstrings.  Also, the right hip 
abduction was painful when it was performed with a 5 pound 
weight on the right ankle.

Right knee had no swelling, no erythema, and no increased 
temperature.  There was tenderness in the right patellar 
tendon area.  Patellar movement was normal, and there was no 
apprehension sign.  Patellar compression caused no pain.  
Knee range of motion was possible from 0 to 100 degrees, with 
pain at the end of flexion.  Ligaments were intact without 
laxity.  McMurray test caused pain in the right hip.  Right 
knee flexion and extension strengths were normal.  The 
veteran was able to leg lift 0-90 degrees in the sitting 
position without pain.  The veteran was able to sit down and 
lie down from sitting, and get up to sitting position from 
lying down without complaint of lower back pain.

The examiner indicated that the veteran had evidence of 
chronic lower back strain, more on the right, and right hip 
post-traumatic arthritis, as evidenced by X-ray, and weakness 
and limitation of motion of the right hip as described.  His 
main disabling problem was the right hip.  The veteran had 
right thigh atrophy due to chronic disuse of the right leg 
because of the right hip pain, and the examiner noted that 
this can cause lack of endurance.  The veteran also had 
weakness in the right hip as described above.  Pain appeared 
to be the main factor that could cause additional loss of 
range of motion due to flare-ups.  The veteran showed 
difficulty and more limitation with leg lifts with a 5 pound 
weight on the right ankle on the right side.  During flare-
ups or repetitive use of the right hip, the examiner opined 
that he may lose additional range of motion mainly because of 
pain.  The examiner indicated he could not determine the 
exact degree of additional loss of range of motion in the 
right hip during the flare-ups because he would not be able 
to see the veteran, but he opined that this additional loss 
of range of motion should be temporary and certainly this 
could affect his functional capacity as manifested by daily 
activity limitations of lifting more than 75 pounds, long 
walking, and running.  He also cited increased activity as a 
precipitating factor for the flare-ups.

The examiner indicated that the veteran also had right 
patellar tendonitis and had limitation of the right knee 
range of motion.  Although he felt the right hip was the main 
focus of additional loss of range of motion due to disabling 
pain, the right knee could also have some increased pain 
during flare-ups or repetitive use, which might result in 
additional loss of range of motion.  He could not determine 
the exact extent or degree of additional loss of range of 
motion in the right knee due to flare-ups.


The Law

As noted, it is maintained that the disability evaluations 
currently assigned to the veteran's right hip, right knee, 
and low back are not adequate.  Under the laws administered 
by the VA, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991). 

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
the findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2002).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002). 

The Board notes that the veteran's service connected right 
hip is currently evaluated as 20 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5252 (2002), for limitation 
of flexion of the thigh.  Under Diagnostic Code 5252, 
limitation of flexion of the thigh to 45 degrees warrants a 
10 percent evaluation; limitation to 30 degrees warrants a 20 
percent evaluation; limitation to 20 degrees warrants a 30 
percent evaluation; and limitation to 10 degrees warrants a 
40 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 
5252 (2002).

The Board recognizes that Diagnostic Code 5003 provides that 
degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved, unless that limitation of motion is noncompensable, 
in which case the veteran would receive a 10 percent 
evaluation for each major joint affected by limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 
(2001). While the veteran's X-rays clearly show degenerative 
arthritis of the right hip, as the veteran does exhibit a 
compensable level limitation of motion of the hip, a rating 
is not for application under this code.  In addition, the 
Board notes that, as arthritis has not been found on X-ray of 
the veteran's knee or back, a rating is not warranted for the 
veteran's knee or back under this code.

The veteran's right thigh could also be rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5250 (2002), if he is found to have 
ankylosis of the hip.  Favorable ankylosis in flexion at an 
angle between 20 and 40 degrees with slight adduction or 
abduction warrants assignment of a 60 percent evaluation.  
Intermediate unfavorable ankylosis warrants assignment of a 
70 percent evaluation.  Assignment of a 90 percent 
evaluation, the highest rating for unfavorable ankylosis of 
the hip, is contemplated for extremely unfavorable ankylosis, 
in which the foot does not reach the ground, and crutches are 
necessary.  In addition, a note to Diagnostic Code 5250 
indicates that where the 90 percent evaluation is assigned, 
entitlement to special monthly compensation is warranted. 

Under Diagnostic Code 5251, limitation of extension of the 
thigh to 5 degrees warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5251 (2002). It is noted, 
however, that the veteran's disability is already evaluated 
as 20 percent disabling and therefore, the veteran could not 
receive an increased evaluation under this provision.

Under Diagnostic Code 5253, limitation of rotation of the 
thigh, cannot toe-out more than 15 degrees or limitation of 
adduction, cannot cross legs warrants a 10 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2002). 
Limitation of abduction of, motion lost beyond 10 degrees 
warrants a 20 percent evaluation. Again, since the veteran's 
disability is already evaluated as 20 percent disabling, he 
could not receive an increased evaluation under this 
provision.

The veteran's low back pain is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002), for lumbosacral strain.  This code provides that a 10 
percent disability rating is warranted for lumbosacral strain 
with characteristic pain on motion.  A 20 percent disability 
rating is assigned where there is evidence of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent disability 
rating is properly assigned where the symptoms are severe, 
with listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-athritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion. 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

The veteran could also be rated under Diagnostic Code 5292 
for limitation of motion of the lumbar spine.  Pursuant to 
Diagnostic Code 5292, a 10 percent disability rating is 
warranted when limitation of motion is slight; 20 percent 
rating is warranted when it is moderate, and a 40 percent 
rating is warranted when it is severe. 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

As to the veteran's right knee, the board notes that it is 
currently rated as 10 percent disabling under Diagnostic Code 
5257.  Under that code, a 10 percent evaluation contemplates 
a slight level of recurrent subluxation or lateral 
instability.  A 20 percent evaluation under that code 
contemplates a moderate level of recurrent subluxation or 
lateral instability.  A 30 percent evaluation requires a 
severe level of disability. 38 C.F.R. 4.71a, Diagnostic Code 
5257 (2002).

The veteran's knee could also be rated under the applicable 
codes governing limitation of motion.  Under Diagnostic Code 
5260, limitation of knee flexion is assigned a 30 percent 
evaluation when the limitation is to 15 degrees, a 20 percent 
evaluation when the limitation is to 30 degrees, and a 10 
percent evaluation when the limitation is to 45 degrees.  
Under Diagnostic Code 5261, limitation of knee extension is 
assigned a 50 percent evaluation when the limitation is to 45 
degrees, a 40 percent evaluation when the limitation is to 30 
degrees, a 30 percent evaluation when the limitation is to 20 
degrees, a 20 percent evaluation when the limitation is to 15 
degrees, and a 10 percent when the limitation is to 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2002).  Normal extension and flexion of a knee are to 0 and 
140 degrees, respectively.  38 C.F.R. § 4.71a, Plate II.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion.  However, in that 
regard, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).


Analysis

Taking into account all relevant evidence, the Board finds 
that an increased rating is not warranted for the veteran's 
right hip disability.  In this regard, the Board notes 
specifically the veteran's limitation of motion of the hips 
recorded during several examinations.  As noted above, 
physical examination of the veteran in November 1998 showed 
right hip active range of motion and passive range of motion 
of internal rotation of 20 degrees, with external rotation of 
30 degrees, and forward flexion of 70 degrees, with all 
extremities of motion creating pain.  VA examination of 
January 2000 found that the right hip demonstrated marked 
limitation of range of motion with flexion of 80 degrees, 
external rotation of 30 degrees, internal rotation of 5 
degrees, and abduction of 30 degrees.  Further, a June 2002 
VA examination noted active and passive right hip abduction 
was limited to 18 degrees with pain at the end, and active 
and passive hip adduction was limited to 20 degrees with pain 
at the end.  Active and passive external rotation was limited 
to 40 degrees with pain at the end, and active and passive 
internal rotation was limited to 10 degrees with pain at the 
end.  All these movements had some guarding toward the end.

The Board finds these levels of limitation of motion, 
considered alone, do not rise to the level of limitation of 
motion of flexion limited to even 45 degrees, such that a 
compensable rating would be warranted under this code.  
However, considering pain on use and flare-ups, as per 
DeLuca, and resolving all doubt in favor of the veteran, the 
Board will find that the veteran would be entitled to a 20 
percent rating under this code, for limitation of flexion, 
the evaluation the veteran is currently assigned.

Although the letter from a physician of the veteran's, dated 
in January 2000, noted that the veteran's right hip was 
becoming significantly stiff and anklyosed such that it 
mimicked a hip fusion, the reports of examination, as noted 
above, did not find the veteran's right hip to be ankylosed, 
or so severely limited in motion as to mimic a hip fusion or 
ankylosis, therefore, a rating under Diagnostic Code 5250, 
for ankylosis of the hip, is not currently warranted.

Further, the Board finds that the veteran is properly rated 
as 10 percent disabling under Diagnostic 5295, for 
lumbosacral strain with characteristic pain on motion.  In 
this regard, the Board notes that no evidence has been 
presented to indicate that the veteran has muscle spasm on 
extreme forwarding bending, loss of lateral spine motion, 
unilateral, in standing position, or even a moderate level of 
limitation of motion of the lumbar spine, such that a higher 
rating is warranted.  In this regard, the Board notes that 
all X-rays taken of the veteran's back have been normal, with 
the exception of a finding of spina bifida occulta of L5 and 
S1.  The veteran's back disability has been characterized as 
subjective pain and slight paraspinal tenderness.  The Board 
notes that the report of a January 2000 VA examination found 
the veteran's back to have some very mild subjective aching 
but had otherwise normal range of motion.  Further, recent 
testing in June 2002 found that the veteran's back flexion 
started to be painful at 70 degrees but was possible to about 
80 degrees with pain.  Hyperextension was limited to 26 
degrees with pain at the end.  Side bending was limited to 
about 26 degrees with pain on the right side.  Left side 
bending was also limited to about 26 degrees without pain.  
Rotational movement was limited to 24 degrees to the left and 
28 degrees to the right with minimal pain at the end.  These 
levels of limitation of motion are considered no more than 
slight, such that a 10 percent rating would be warranted for 
limitation of motion, the rating the veteran is currently 
receiving under Diagnostic Code 5295.

Finally, the Board finds that the veteran is also currently 
properly rated as 10 percent disabling for his right knee 
disability under Diagnostic Code 5257.  In this regard, in 
the report of VA examination in January 2000, his knee had a 
normal range of motion without focal discomfort, and he was 
diagnosed with patellofemoral syndrome.  An orthopedic note 
dated June 2000 indicates that the veteran had full range of 
motion without pain in the knee, with no joint line 
tenderness and no locking or catching.  The report of a June 
2002 VA examination noted tenderness in the right patellar 
tendon area.  Patellar movement was normal, and there was no 
apprehension sign.  Patellar compression caused no pain.  
Knee range of motion was possible from 0 to 100 degrees, with 
pain at the end of flexion.  Ligaments were intact without 
laxity.  All of the veteran's knee X-rays have been normal.  
All of these records indicate that the veteran either has no 
limitation of motion of his knee, or a very slight limitation 
of motion that, even considering flare-ups and pain on use, 
as per DeLuca, would warrant no more than a 10 percent 
evaluation, the evaluation the veteran is currently 
receiving.  The veteran does have a current diagnosis of 
patellar tendonitis, and clearly has some pain in his right 
knee.  The Board finds this level of disability in the 
veteran's knee to be slight, such that a 10 percent rating 
would be warranted under Diagnostic Code 5257, the rating the 
veteran is currently receiving.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 
current ratings has been in effect since the effective date 
of service connection for his right hip, right knee, and low 
back, and at no time has it been medically demonstrated that 
these disabilities has warranted any higher rating.  
Therefore, there is no basis for staged rating in the present 
case.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and 
increased ratings must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an increased initial evaluation for 
osteoarthritis of the right hip, currently evaluated as 20 
percent disabling, is denied.

Entitlement to an increased initial evaluation for 
lumbosacral strain, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an increased initial evaluation for 
patellofemoral syndrome of the right knee, currently 
evaluated as 10 percent disabling, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

